Exhibit 10.1

COMCAST CORPORATION

2002 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

(As Amended And Restated, Effective May 14, 2013)

 

  1. BACKGROUND AND PURPOSE

COMCAST CORPORATION, a Pennsylvania corporation, hereby amends and restates the
Comcast Corporation 2002 Non-Employee Director Compensation Plan, effective
May 14, 2013, except as otherwise specifically provided herein. The purpose of
the Plan is to provide Non-Employee Directors of COMCAST CORPORATION (the
“Company”) with compensation for services to the Company.

 

  2. DEFINITIONS

(a) “Annual Retainer” means the amount payable for service as a Non-Employee
Director for a calendar year, as a member of the Board, and as a member of one
or more Committees as determined under Paragraph 3(a) of the Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Board Meeting” means a meeting of the Board, whether in person or by
telephone.

(d) “Committee” means a duly-constituted committee of the Board.

(e) “Committee Meeting” means a meeting of a Committee, whether in person or by
telephone, other than a meeting of a Committee that is convened and held during
a Board Meeting.

(f) “Company” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(g) “Deferred Compensation Plan” means the Comcast Corporation 2005 Deferred
Compensation Plan, as amended from time to time, or such other more
recently-adopted plan pursuant to which a Non-Employee Director may elect to
defer the receipt of compensation for service as a Non-Employee Director.

(h) “Director Emeritus” means an individual designated by the Board, in its sole
discretion, as Director Emeritus, pursuant to the Board’s Director Emeritus
Policy.

(i) “Fair Market Value” means:



--------------------------------------------------------------------------------

(i) If Shares are listed on a stock exchange, Fair Market Value shall be
determined based on the last reported sale price of a Share on the principal
exchange on which Shares are listed on the date of determination, or if such
date is not a trading day, the next trading date.

(ii) If Shares are not so listed, but trades of Shares are reported on the
Nasdaq National Market, Fair Market Value shall be determined based on the last
quoted sale price of a Share on the Nasdaq National Market on the date of
determination, or if such date is not a trading day, the next trading date.

(iii) If Shares are not so listed nor trades of Shares so reported, Fair Market
Value shall be determined by the Committee in good faith.

(j) “Non-Employee Director” means an individual who is a member of the Board,
and who is not an employee of the Company, including an individual who is a
member of the Board and who previously was an employee of the Company.

(k) “Plan” means the Comcast Corporation 2002 Non-Employee Director Compensation
Plan, as set forth herein, and as amended from time to time.

(l) “Plan Year” means the calendar year.

(m) “Restricted Stock Plan” means the Comcast Corporation 2002 Restricted Stock
Plan (or such other more recently-adopted generally applicable plan pursuant to
which the Company grants restricted stock or restricted stock units).

(n) “Restricted Stock Unit” means a Restricted Stock Unit granted under the
Restricted Stock Plan.

(o) “Share” means a share of Comcast Corporation Class A Common Stock, par value
$0.01.

 

  3. NON-EMPLOYEE DIRECTOR COMPENSATION

(a) Non-Employee Director Compensation Package. For the period extending from
May 14, 2013 through June 30, 2013, Non-Employee Directors shall be entitled to
payments, grants and awards determined based on the Plan as in effect
immediately before the amendment and restatement of the Plan, effective May 14,
2013. Effective July 1, 2013, Non-Employee Directors shall be entitled to
payments, grants and awards determined as follows:

(i) Annual Retainer. The Annual Retainer for service to the Company as a
Non-Employee Director shall be $100,000.

 

2



--------------------------------------------------------------------------------

(ii) Board Meeting Fee; Other Assignments. No fee shall be payable for
attendance in person or via telephone at a Board Meeting. A fee of $2,500 shall
be paid when a member of the Board attends a meeting (other than a Board
meeting) or conducts business on behalf of the Company in his or her capacity as
a Director.

(iii) Annual Retainer: Chair – Audit Committee. The Annual Retainer for service
as Chair of the Audit Committee shall be $35,000

(iv) Annual Retainer: Member – Audit Committee. The Annual Retainer for service
as a member of the Audit Committee shall be $10,000.

(v) Annual Retainer: Chair – Compensation Committee. The Annual Retainer for
service as Chair of the Compensation Committee shall be $35,000.

(vi) Annual Retainer: Member – Compensation Committee. The Annual Retainer for
service as a member of the Compensation Committee shall be $10,000.

(vii) Annual Retainer: Chair – Governance and Directors Nominating Committee.
The Annual Retainer for service as Chair of the Governance and Directors
Nominating Committee shall be $15,000.

(viii) Annual Retainer: Member – Governance and Directors Nominating Committee.
The Annual Retainer for service as a member of the Governance and Directors
Nominating Committee shall be $7,500.

(ix) Annual Retainer: Chair – Any Committee of the Board other than the Audit
Committee, the Compensation Committee or the Governance and Directors Nominating
Committee. The Annual Retainer for service as the Chair of any committee of the
Board other than the Audit Committee, the Compensation Committee or the
Governance and Directors Nominating Committee shall be $5,000.

(x) Annual Retainer: Member – Any Committee of the Board other than the Audit
Committee, the Compensation Committee or the Governance and Directors Nominating
Committee. The Annual Retainer for service as a member of any committee of the
Board other than the Audit Committee, the Compensation Committee or the
Governance and Directors Nominating Committee shall be $2,500.

(xi) Committee Meeting Fee – Audit Committee, Compensation Committee and
Governance and Directors Nominating Committee. The fee payable for attendance in
person or via telephone at a Committee Meeting of the Audit Committee, the
Compensation Committee or the Governance and Directors Nominating Committee
shall be $2,500.

 

3



--------------------------------------------------------------------------------

(xii) Committee Meeting Fee – Any Committee of the Board other than the Audit
Committee, the Compensation Committee or the Governance and Directors Nominating
Committee. The fee payable for attendance in person or via telephone at a
Committee Meeting of any Committee other than the Audit Committee, the
Compensation Committee or the Governance and Directors Nominating Committee
shall be $1,000.

(xiii) Stock Grants. Except as otherwise specifically provided below, this
Paragraph 3(a)(xiii) shall apply as of November 20, 2013 and as of November 20
of each Plan Year beginning after 2013.

(A) The Board shall grant Restricted Stock Units for Shares having a Fair Market
Value on the date of grant of $170,000, rounded, if necessary, to the next
higher whole Share, provided that with respect to each individual who first
becomes a Non-Employee Director on or after July 1, 2013, the Board shall grant
Restricted Stock Units for Shares determined as follows:

 

Date of Commencement of Service as a Non-Employee Director    Number of Shares
Subject to Grant of Restricted Stock Units After November 20 of a Plan Year and
before the next following February 20    Shares having a Fair Market Value on
the date of grant of $170,000 On or after February 20 of a Plan Year and before
the next following May 20    Shares having a Fair Market Value on the date of
grant of $127,500 On or after May 20 of a Plan Year and before the next
following August 20    Shares having a Fair Market Value on the date of grant of
$85,000 On or after August 20 of a Plan Year and before the next following
November 20    Shares having a Fair Market Value on the date of grant of $42,500

Each Restricted Stock Unit shall (1) be fully and immediately vested on the date
of grant, and (2) bear such other terms and conditions as shall be determined by
the Board in its discretion.

(B) In the event that Shares are changed into or exchanged for a different
number or kind of shares of stock or other securities of the Company, whether
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split-up or other substitution of securities of the Company, the number
and class of shares of stock subject to the grant of Restricted Stock Units
under the Plan shall be adjusted consistent with the adjustment made pursuant to
the Restricted Stock Plan, and such adjustment shall be effective and binding
for all purposes of this Plan.

(b) Payment Practices. Payments, grants and awards described in Paragraph 3(a)
of the Plan shall be subject to the following payment practices:

(i) Except to the extent deferred under the Deferred Compensation Plan, Annual
Retainer payments described in Paragraphs 3(a)(i), 3(a)(iii), 3(a)(iv), 3(a)(v),
3(a)(vi), 3(a)(vii), 3(a)(viii), 3(a)(ix) and 3(a)(x) are payable as soon as
reasonably practicable following the close of each calendar quarter, in arrears.
Payments shall be pro-rated

 

4



--------------------------------------------------------------------------------

for partial years of service as a Non-Employee Director or on a Committee of the
Board, so that a Non-Employee Director shall be entitled to one-quarter of each
Annual Retainer payment referenced in this Paragraph 3(b)(i) for each calendar
quarter within which such Non-Employee Director has one or more days of service
as a Non-Employee Director or as a member of a Committee of the Board, as
applicable.

(ii) Except to the extent deferred under the Deferred Compensation Plan, Meeting
Fee payments described in Paragraphs 3(a)(xi) and 3(a)(xii) are payable as soon
as reasonably practicable following the close of each calendar quarter, in
arrears.

(iii) A Non-Employee Director may elect to receive up to 50% of the Annual
Retainer amount described in Paragraph 3(a)(i) in the form of Shares issuable
pursuant to a grant of fully-vested Restricted Stock Units under the Restricted
Stock Plan. The number of Shares payable to a Non-Employee Director shall be
determined based on the closing price of Shares on the last business day of each
calendar quarter and rounded, if necessary, to the next higher whole Share.

(c) Special Rules and Payment Practices for Director Emeritus Compensation.

(i) Except as otherwise provided in Paragraph 3(c)(ii) and Paragraph 3(c)(iii),
for the duration of an individual’s service to the Company as a Director
Emeritus, the Director Emeritus such shall be entitled to compensation on the
same basis as a Non-Employee Director as described in Paragraph 3(a) and subject
to the same payment practices as apply to a Non-Employee Director as described
in Paragraph 3(b).

(ii) Paragraph 3(b)(iii), relating to a Non-Employee Director’s elect to receive
up to 50% of the Annual Retainer amount described in Paragraph 3(a)(i) in the
form of Shares, shall not apply to a Director Emeritus. All Annual Retainer
payments to a Director Emeritus shall be in the form of cash.

(iii) This Paragraph 3(c)(iii) shall apply to a Director Emeritus in lieu of the
Stock Grant provisions of Paragraph 3(a)(xiii). On November 20, 2013 and each
anniversary thereof (or the next following business day if November 20th is not
a business day), the Company shall pay each Director Emeritus a single cash lump
sum of $170,000.

 

  4. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Board. Subject to the express terms and
conditions set forth in the Plan, the Board shall have the power, from time to
time, to interpret the Plan’s provisions, prescribe, amend and rescind rules and
regulations for the Plan, and make all other determinations necessary or
advisable for the administration of the Plan. The determination of the Board in
all matters as stated above shall be conclusive.

 

5



--------------------------------------------------------------------------------

  5. TAXES

The Company shall withhold the amount of any federal, state, local or other tax,
charge or assessment attributable to the grant of any Award or lapse of
restrictions under any Award as it may deem necessary or appropriate, in its
sole discretion.

 

  6. AMENDMENT AND TERMINATION

The Plan may be amended or terminated by the Board at any time. No accrued right
to payment as determined under Paragraph 3 shall be affected by any such
termination or amendment without the written consent of the affected
Non-Employee Director.

 

  7. EFFECTIVE DATE

The effective date of this amendment and restatement of the Plan is May 14,
2013. The original effective date of the Plan is November 18, 2002.

 

  8. GOVERNING LAW

The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.

 

COMCAST CORPORATION BY:  

/s/ David L. Cohen

ATTEST:  

/s/ Arthur R. Block

 

6



--------------------------------------------------------------------------------

SCHEDULE I

COMCAST CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION

EFFECTIVE AS OF JULY 1, 2013

 

Director Annual Retainer    $100,000, subject to election to receive up to half
in the form of Comcast Corporation Class A Common Stock Board Meeting Fee   
None1 Audit Committee Annual Retainer – Chair    $35,000 Compensation Committee
Annual Retainer – Chair    $35,000 Governance and Directors Nominating Committee
Annual Retainer – Chair    $15,000 Other Committee Annual Retainer – Chair   
$5,000 Audit Committee Annual Retainer – Member    $10,000 Compensation
Committee Annual Retainer – Member    $10,000 Governance and Directors
Nominating Committee Annual Retainer – Member    $7,500 Other Committee Annual
Retainer – Member    $2,500 Committee Meeting Fee – Audit Committee    $2,500
Committee Meeting Fee – Compensation Committee    $2,500 Committee Meeting Fee –
Governance and Directors Nominating Committee    $2,500 Committee Meeting Fee –
Other Committee    $1,000 Annual Restricted Stock Unit Grant    Shares having a
Fair Market Value on the date of grant of $170,000

 

1 

A fee of $2,500 shall be paid when a member of the Board attends a meeting
(other than a Board meeting) or conducts business on behalf of the Company in
his or her capacity as a Director.

 

7